Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 15
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 4/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 20120127804) in view of Bhoria et al. (US 20200371960).
Regarding independent claim 1, Ong discloses a memory device for storing data (Figs, 1-10), the memory device comprising: 
a memory bank comprising a plurality of addressable memory cells, wherein the memory bank is divided into a plurality of segments (Fig. 6 along with [0046] describes memory array 102 which can be divided into segments); 
Secondary reference Bhoria teaches a pipeline configured to process write operations of a first plurality of data words addressed to the memory bank (Fig. 4A along with [0112] describes that main storage element 214 may be arranged to support more than one independent copy of the pipeline with respect to different banks as indicated by the dashed box 400. Accordingly, the pipeline of FIG. 4A may be reproduced multiple times for different banks); and
Secondary reference Bhoria further teaches a cache memory operable for storing a second plurality of data words and associated memory addresses (Fig. 1 along with [0037] describes data cache 108 includes an example level one (L1) cache 110, an example level two (L2) cache 112, and an example level three (L3) cache 114. [0040]-[0041] describes that extended memory 106 may store the address of the memory to be read/write and data cache 108 stores the data part of it. Together re-written. (Block 1302).), wherein the cache memory is divided into a plurality of segments, wherein each segment of the cache memory is direct mapped to a corresponding segment of the memory bank (Fig. 2 along with [0047] describes the main storage is directly mapped. In a directly mapped cache, a given address is stored at a particular location of the tag RAM 208), wherein an address of each of the second plurality of data words is mapped to a corresponding segment in the cache memory, and wherein data words from a particular segment of the memory bank only get stored in a corresponding direct 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute the cache architectures of Bhoria into Ong in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).

Regarding claim 5, Ong and Bhoria together disclose all the elements of claim 1 and through Bhoria further a direct mapping between the plurality of segments of the cache memory and the plurality of segments of the memory bank comprise a physical mapping (Fig. 11B and [0625]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute the cache architectures of Bhoria into modified Ong in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).



Regarding claim 7, Ong and Bhoria together disclose all the elements of claim 1 and through Ong further the memory bank comprises a plurality of spin- transfer torque magnetic random access memory (STT-MRAM) cells (Fig. 1A and [0006]).

Regarding independent claim 8, Ong discloses a memory device for storing data (Figs. 1-10), the memory device comprising: 
a plurality of memory banks, each comprising a plurality of addressable memory cells, wherein each of the plurality of memory banks is divided into a plurality of segments (Fig. 6 along with [0046] describes memory array 102 which can be divided into segments); 
Secondary reference Bhoria teaches a pipeline configured to process write operations of a first plurality of data words addressed to the plurality of memory banks (Fig. 4A along with [0112] describes that main storage element 214 may be arranged to support more than one independent copy of the pipeline with respect to different banks as indicated by the dashed 
Secondary reference Bhoria further teaches a cache memory operable for storing a second plurality of data words and associated memory addresses (Fig. 1 along with [0037] describes data cache 108 includes an example level one (L1) cache 110, an example level two (L2) cache 112, and an example level three (L3) cache 114. [0040]-[0041] describes that extended memory 106 may store the address of the memory to be read/write and data cache 108 stores the data part of it. Together they store data words and associated address), wherein the second plurality of data words are a subset of the first plurality of data words (Fig. 12 along with [0738]-[0740] describes when there is a write miss, the write miss information is stored in the allocated section of cache in block 1210. That is to say, this second write data is a subset of first data), wherein the cache memory is associated with the plurality of memory banks and wherein further each data word of the second plurality of data words is either awaiting write verification associated with a bank from the plurality of memory banks or is to be re-written into a bank from the plurality of memory banks (Fig. 13 along with [043] describes the flowchart of main cache store queue 212 obtaining a write instruction transmitted by the CPU re-written. (Block 1302).), wherein the cache memory is divided into a plurality of segments, wherein each segment of the cache memory is direct mapped to a corresponding segment of a memory bank of the plurality of memory banks (Fig. 2 along with [0047] describes the main storage is directly mapped. In a directly mapped cache, a given address is stored at a particular location of the tag RAM 208), and wherein an address of each of the second plurality of data words is mapped to a corresponding segment in the cache memory (Figs. 1-2 along with [0040]-[0041] describes 106 and 108).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute the cache architectures of Bhoria into Ong in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).

Regarding claim 12, Ong and Bhoria together disclose all the elements of claim 8 and through Bhoria further a direct mapping between the plurality of segments of the cache memory and the plurality of 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute the cache architectures of Bhoria into modified Ong in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).

Regarding claim 13, Ong and Bhoria together disclose all the elements of claim 8 and through Bhoria further data words from a particular segment of the memory bank only get stored in a corresponding direct mapped segment of the cache memory ([0047]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to substitute the cache architectures of Bhoria into modified Ong in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).



Regarding independent claim 15, Ong discloses a memory device (Figs. 1-10) comprising: 
a memory bank comprising a plurality of magnetic random access memory (MRAM) cells ([0005] describes MRAM cells),
wherein each memory cell is configured to store a data word at a respective one of a plurality of memory addresses ([0016] describes storing data words), and wherein the memory bank is divided into a plurality of segments (Fig. 6 along with [0046] describes memory array 102 which can be divided into segments); 
a dynamic redundancy register comprising data storage elements, wherein the dynamic redundancy register is divided into a plurality of segments, wherein each segment of the dynamic redundancy register is mapped to a corresponding segment of the memory bank (Fig. 6 along with [0047] describes Address buffer and latch 132 is responsive to the signals from the address bus A[n:0] and capable of latching the n+1 address 
a pipeline bank coupled to the memory bank and the dynamic redundancy register, wherein the pipeline bank is configured to: 
write a data word into a segment of the memory bank that corresponds to a selected address of the plurality of memory addresses (Fig. 9A step 430);
verify the data word written into the memory bank to determine whether the data word was successfully written (Fig. 9A step 450); and 
responsive to a determination that the data word was not successfully written (Fig. 9A shows “no” branch of decision box 450), writing the data word and the selected address into a segment of the dynamic redundancy register that directly maps to the segment of the memory bank associated with the write (Fig. 9A step 460 and [0049] describes that write error address tag memory 170 is capable of storing addresses of memory cells that exhibit probabilistic behavior and do not write successfully under a write cycle of the memory system. The addresses stored in write error address tag memory 170 represent stored data bits in memory that need to be logically inverted to properly represent the data originally input to the memory system), wherein data words from a particular segment of the 
Ong is silent about a pipeline bank coupled to the memory bank and the dynamic redundancy register, 
However Bhoria teaches a pipeline bank coupled to the memory bank and the dynamic redundancy register (Fig. 4A along with [0112] describes a single pipeline of the main cache store queue 212. However, the main storage element 214 may be arranged to support more than one independent copy of the pipeline with respect to different banks as indicated by the dashed box 400. Accordingly, the pipeline of FIG. 4A may be reproduced multiple times for different banks).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Bhoria to Ong such that a pipeline bank coupled to the memory bank and the dynamic redundancy register in order to provide mechanism for write operation with capabilities that the cache controller 220 of FIGS. 2 and/or 3 transmits a write request indicating byte(s) of a word, or an entire word, to be re-written as taught by Bhoria ([0657]).



Regarding claim 19, Ong and Bhoria together disclose all the elements of claim 15 and through Bhoria further each segment of the dynamic redundancy register is mapped to a corresponding segment of the memory bank using non-direct mapping and wherein the non-direct mapping is performed using a mapping table ([0048] describes tag RAM 208 of FIG. 2 is coupled to the example cache controller 220 and the example main storage 214. The example tag RAM 208 stores a table that records the entries in the example main storage 214 that correspond to memory addresses in the extended memory 106. In this manner, the example main tag RAM access 204 can review the table to determine if data corresponding to instructions from the CPU 102 is available in the main storage 214).


Regarding claim 20, Ong and Bhoria together disclose all the elements of claim 15 and further the plurality of segments are of non-uniform sizes (It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose non-uniform sizes because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See for example In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV).).

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 20120127804) in view of Bhoria et al. (US 20200371960) and Kruger et al. (US 20070073996).

Regarding claim 4, Ong and Bhoria together disclose all the elements of claim 1 but they do not disclose a direct mapping between the plurality of segments of the cache memory and the plurality of segments of the memory bank comprise a logical mapping.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruger to Ong such that a direct mapping between the plurality of segments of the cache memory and the plurality of segments of the memory bank comprise a logical mapping in order to provide increased cache hit rate as taught by Kruger ([0014]).

Regarding claim 11, Ong and Bhoria together disclose all the elements of claim 8 but they do not disclose a direct mapping between the plurality of segments of the cache memory and the plurality of segments of the memory bank comprise a logical mapping.
However Kruger teaches a direct mapping between the plurality of segments of the cache memory and the plurality of segments of the memory bank comprise a logical mapping (Claim 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kruger to Ong such that a direct mapping between the plurality of segments of the cache .

Allowable Subject Matter
Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krause (US 20170329710)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.